Title: To James Madison from William Harris Crawford, 18 June 1816
From: Crawford, William Harris
To: Madison, James



Dear Sir
War Department 18th. June 1816

In adopting regulations to prevent the abuses which have been practised in issuing provisions to the Indians, at the military posts esblished upon the frontier, or with in territories I was led to examine the amount of issues to the inhabitants of Detroit, and its vicinity, which commenced upon the recovery of that territory from the enemy in the year 1813.  The issues were continued thro’ the last year, upon the unfortunate representations of Governor Cass in their favor.  He was however informed that they would be discontinued at the expiration of the year.  As it was believed that the crops were not very abundant, and that the difficulty of finding employment and of earning a subsistence would be greater in the winter than upon the return of Spring, the issues were continued until at that time the contractors were ordered to discontinue them.  The inclosed letter & regulation was recd. this day, and according to the governor’s request submitted for your decision.  There is no reason to suspect abuse in this case.  Had the necessity of continuing the supply of provisions to the inhabitants of Detroit been anticipated during the session of Congress, application ought to have been made to that body for relief.  I doubt extremely of the legality of the application to this object of the money appropriated for the military service.  The emergency in the first instance might have justified the measure, and the peculiar situation of the territory thro’ the last year might be urged in its excuse.  Now however it seems that the necessity is founded in the habits & manners of the people, which in all human probability can not be changed for many years.  It appears now to assume the form of a permanent application of the public money to the support of the poor of that territory, which has been appropriated by the legislature for other objects.
As the issues have been discontinued if the wishes of Governor Cass are yielded to, a new order must be issued to the Contractor.  I have the honor to be your most obt. & very humble Servt.

Wm. H Crawford

